Citation Nr: 1635530	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-11 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of left knee injury. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION


The Veteran served on active duty from August 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that granted service connection for left knee injury and assigned a 10 percent rating, effective May 13, 2002.  The Veteran expressed timely disagreement with the assigned rating in March 2010. 

In November 2010, the Board remanded the claim for procedural development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's residuals of left knee injury, post arthroscopic repair of a torn meniscus, manifest with a range of flexion not less than 100 degrees and extension of zero degrees with pain on motion, the use of opioid pain medication, and imaging evidence of mild degenerative spurring and joint space narrowing but without clinically observed instability, subluxation, effusion, or locking.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of left knee injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257-61 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The AMC provided notice in February 2008 that met the requirements including all criteria to substantiate a claim for service connection and the methods for assigning a rating and effective date for a more severe service-connected disability.  As the Veteran has appealed the initially assigned rating for his left knee disability from the original grant of service connection, no further notice is required for this downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA obtained the Veteran's service treatment records, post-service VA treatment records, and the results of VA examinations in September 2005, October 2009 and February 2016.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army paratrooper with no overseas service.  He contended in a March 2010 statement and in a May 2011 substantive appeal that his left knee disability is more severe than is contemplated by the initial rating. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 2016 WL 3591858 (July 16, 2016).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The normal range of knee motion is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Limitation of motion of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned. 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is other impairment including slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal of dislocated semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Separate ratings under DC 5258-59 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Codes 5258-59 also contemplate manifestations of limited motion including locking as a result of dislocated cartilage.  VAOGCPREC 9-98 (Aug. 14, 1998).  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The General Counsel did not expressly address whether separate ratings are appropriate for cartilage damage and instability.  

As there is no competent lay or medical evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, diagnostic codes addressing these disorders are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-63 (2015).  

Service personnel and treatment records show that the Veteran completed training as a paratrooper.  The treatment records show several clinical encounters for injuries to the left ankle and right knee but are silent for injuries to the left knee.   In a November 1999 statement and during a July 2007 Board hearing addressing service connection for the left knee, the Veteran testified that he had participated in 18 to 22 parachute jumps including one jump in 1968 when another paratrooper collided with his parachute resulting in a hard landing on both knees.  

After service, the Veteran was treated at a VA clinic in December 1977 for left knee strain in a skating accident.  The Veteran reported that he experienced a similar strain in 1968 but that it had resolved with treatment.   Records of care by a private orthopedic surgeon from 1982 to 1986 show that the Veteran sought treatment in September 1983 for a twisting injury to the left knee at work that aggravated a similar injury at work in 1977.  Although X-rays were normal, the surgeon suspected a torn meniscus.  The Veteran underwent arthroscopic surgery to repair the left knee meniscus in October 1983.  The Veteran continued to report knee pain and swelling in multiple follow-up treatment encounters but in September 1984 the surgeon noted no knee effusion, no instability, and a full range of motion. 

The VA Regional Office (RO) in Roanoke, Virginia initially denied the Veteran's claim for service connection for left knee injury in July 1984 because service records were silent for a knee injury and post-service records showed injuries at work.   The RO again declined to reopen the claim in February 2000 for similar reasons.  

The RO received the Veteran's request to reopen a claim for service connection for residuals of injury to the left knee in May 2002.  In November 2003, the RO declined to reopen the claim for service connection for left knee injury because new and material evidence of an injury in service had not been received.    

In September 2005, a VA contract physician performed an examination focused on the right knee but also examined the left knee.  The physician noted the Veteran's report of knee injuries in a parachute jump in 1968.  On examination of both knees, range of motion was zero to 100 degrees with pain at the end of the range of flexion and with unquantified additional loss of function on repetition due to pain but not due to weakness, incoordination, or fatigue.  Clinical tests for instability and meniscus damage were normal.  Leg lengths were equal.  The Veteran displayed an abnormal gait and limp but no abnormal weight bearing.  

In a May 2006 memorandum, the Veteran's attending VA physician noted that the use of a scooter was necessary because of meniscus injury to the knee as well as diabetes, peripheral neuropathy, coronary artery disease, hypertension, and peripheral artery disease.  The physician noted that the Veteran was unemployable because of these medical problems. 

Following the July 2007 hearing, the Board reopened the claim and remanded to obtain another VA examination.   

VA outpatient treatment records through October 2009 show on-going symptoms of left knee pain and prescriptions for opioid pain medication for multiple joint disorders including both knees, both ankles, and the lower back.  There is no record of any additional left knee surgery.  In December 2005, the Veteran's attending VA orthopedic physician authorized the use of a scooter because of mobility limitations caused by non-service-connected right knee, cardiovascular disease, diabetes, and diabetic neuropathy.  The physician noted that the Veteran was able to walk with a "decent" gait but with the right knee flexed.  In September 2008, a VA X-ray of the left knee showed slight narrowing of the patellofemoral joint space with minimal periarticular spurring and mild degenerative changes of the patella.  In March 2009, a VA occupational therapist authorized the use of a larger, more stable scooter because of lower extremity neuropathy, peripheral vascular disease, back pain, and obesity.  

In October 2009, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's report of injuries to both knees during a parachute jump in service and arthroscopic surgery in 1983 to repair a torn meniscus.  He reported weakness and instability of the left knee when climbing stairs, limitations in standing and walking endurance, an inability to run, and moderate pain requiring the use of opioid medication.  The Veteran used a knee brace and a wheelchair.  On examination, the NP noted an antalgic gait and increased wear on the inside edge of the left shoe.   There was crepitus and clicks or snaps on motion.  The NP noted no clinical instability but did not measure range of motion.  A concurrent X-ray showed minimal degenerative spurring of the patella.  The NP evaluated the disability as imposing moderate limitations in daily activities such as shopping, chores, and exercise and mild limitation in traveling. 

In December 2009, the AMC granted service connection for left knee injury and assigned a 10 percent rating for functional loss of use of a joint due to pain by analogy to Diagnostic Code 5257.  The Veteran expressed disagreement with the assigned rating in March 2010, noting that he had been using knee braces for 12 years, a scooter since 2005, and was unable to maintain employment because of the left and right knee disorders as well as cardiovascular disease, diabetes, hypertension, peripheral artery disease, and body weight. 

VA outpatient treatment records through April 2016 continued to show on-going symptoms of left knee pain and prescriptions for opioid pain medication for multiple joint disorders including both knees, both ankles, and the lower back.  

In February 2016, the Veteran was examined by a VA contract occupational medicine physician.  The physician noted that the claims file including service and VA records were not available for review.  The physician noted that the Veteran had a history of a left knee fracture in 1995 in one block of the report but also noted the Veteran's report of a left knee injury in 1965 during active service.  The physician also noted the Veteran's report of left knee pain with flare-ups and occasional giving-way, use of a wheelchair, and an inability to stand or walk for a prolonged time.  On examination of both knees, range of motion was zero to 130 degrees on the right and zero to 120 degrees on the left.  There was pain and crepitus on weight bearing on the left but not on the right.  There was no additional loss of function on repetition.  The physician indicated that the examination was being performed during a flare-up episode with no additional loss of function.  Muscle strength testing was normal for both knees with no history or current clinical indications of subluxation or lateral instability.  The physician failed to note the Veteran's previous left knee arthroscopic surgery and did not observe any surgical scars.   

The Board finds that an initial rating in excess of 10 percent for left knee injury is not warranted at any time during the period of the appeal.   

The Veteran is competent and credible to report on the nature and circumstances of his injury in 1968.  Notwithstanding the absence of records of treatment in service following a hard parachute jump landing, his reports were found to be credible and service connection was granted.  The Veteran is also competent and credible to report observable symptoms and limitations such as chronic and flare-up pain, use of opioid medication, and limitations in standing, walking, and climbing endurance.  Although he does use a wheelchair for most mobility situations, the weight of evidence of record is that the wheelchair and opioid medication is needed only in part for left knee pain but also for many other nonservice-connected disorders including cardiovascular disease, hypertension, peripheral vascular disease, neuropathy, and arthritis of the ankles, right knee, and spine.  Although the Veteran reported giving-way, the Board places less probative weight on this report because all clinical evaluations showed no ligament or lateral instability.  

The Board finds that the examinations in September 2005, October 2009, and February 2016 all have shortcomings but are in aggregate adequate to decide the claim.  Shortcomings include failure of the NP in October 2009 to measure range of motion and inconsistent dates for injuries noted by the VA physician in February 2016.  However, examiners either reviewed the claims file or acknowledged the history provided by the Veteran including the nature of the injury during a hard parachute jump landing, the arthroscopic surgery in 1983 following two aggravating workplace injuries, and his current credible reports of pain and endurance limitations.  The examiners noted substantially the same symptoms and level of dysfunction.  The most recent examination included an evaluation of both right and left knees under active motion and weight bearing.  Although no passive range of motion was measured, the Board finds that this is harmless error because it is reasonable that examiner-assisted motion would reveal a greater range that would be less favorable to the Veteran. 

A 10 percent initial rating was initially assigned as analogous to Diagnostic Code 5257 for "other impairment" of the knee.  Ranges of flexion and extension measured in 2005 and 2016 are substantially the same and do not warrant a compensable rating under Diagnostic Codes 5260-61.  Even though the examiner in September 2005 predicted additional limitation of range of flexion on repetition due to pain, a reduction from 100 degrees to 45 degrees to warrant a higher schedular rating would not be consistent with other observations of gait and measurements of motion elsewhere in the record.  Although the Veteran reported occasional "giving-way," the Board places less probative weight on this report because all clinical evaluations showed no ligament or lateral instability or subluxation.  Contrary to the history noted by the examiner in February 2016, there is no evidence of a knee or patella fracture.  However, there is imaging evidence of mild degenerative changes such as spurring and narrowing of the patellar joint space.  There is also evidence of the surgical repair of torn cartilage.  Therefore, the Board finds that a rating under Diagnostic Codes 5003/5010 for X-ray indications of degenerative arthritis with noncompensable limitation of motion or for symptoms of removal of cartilage under Diagnostic Code 5259 is the most appropriate because either best addresses the pain, loss of function, and physiology of the residuals of the injury.  

A rating in excess of 10 percent is not warranted under Diagnostic Codes 5003/5010 because it is the highest schedular rating for a single major service-connected joint with a noncompensable limitation of range of motion.  A schedular rating in excess of 10 percent under Diagnostic Code 5259 is not available.  As the pain on motion is associated with meniscal repair, separate ratings under each diagnostic code are not appropriate.  

The Board recognizes the Veteran's significant overall mobility limitations that require the use of a wheelchair and opioid medication.  However, these factors arise from multiple disorders with the left knee as the only service-connected disability.   The competent clinical observations do show an abnormal gait but no left knee muscle weakness or atrophy suggesting some significant left knee dysfunction. 

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here the schedular criteria contemplate the Veteran's functional limitations associated with the left knee disability.  Even though the criteria do not specifically address the use and nature of medication for pain, the presence of pain is contemplated in the limitation of motion and impact of the meniscal deficits.  The Veteran uses the medication for multiple disabilities, most of which are not service connected, and has not reported non-musculoskeletal deficits such as loss of cognition or concentration from the medications.  

Every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his March 2010 notice of disagreement, the Veteran raised the issue of unemployability because of his overall mobility limitations and a mental health disability.  The Veteran was awarded a TDIU, effective March 20, 2006, because of a service-connected mental health disability.  The Veteran was employed in manual labor as a plasterer, an occupation which would be impaired by limitation in standing, walking, and climbing.  The Board finds that the medical evaluations of the left knee disorder do not alone show a level of dysfunction that would preclude all forms of substantially gainful employment prior to March 20, 2006.  Other forms of more sedentary employment such as receptionist, call center operator, construction project planner, or building materials clerk consistent with his knowledge of construction trades do not require prolonged standing and walking.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

An initial rating in excess of 10 percent for residuals of left knee injury is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


